Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-28 directed to invention non-elected without traverse.  Accordingly, claims 20-28 been cancelled.

Corrected Notice of Allowance
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Chu Franklin and Fennell Chris on 08/13/2021 and agreed to accept the changes. 

The following amendments applied to the claims filed on 12/03/2020:
 Claim 1,
In line 5 replace “to the tooth” with ---directly to a tooth surface---
In line 15 after the term “component” insert ---, wherein the second active region is free of protrusion---
Claim 13,
In line 8 after the term “direction” insert ---, wherein the first active region is in direct contract with the tooth
In line 17 after the term “component” insert ---, wherein the second active region is free of protrusion---
Claim 32: cancelled.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-10, 12, 13-19, 30-31 are allowed. The art of record does not teach or render obvious a method including coupling an orthodontic appliance to a tooth of a patient, the orthodontic appliance having the second active region mates with an attachment on the tooth; applying a first force to the tooth directly to a tooth surface from the first active region via a protrusion incorporated in the orthodontic appliance and applying a countermoment to the tooth from the second active region at the attachment, the countermoment reduces rotation of the tooth from the first moment, the second active region is free of any protrusion and in combination with limitations set forth in the claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571)270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/Primary Examiner, Art Unit 3772